Mr. Justice Goddaed
delivered the opinion of the court:
This is an appeal from a judgment of the district court of Garfield county quashing an alternative writ of prohibition theretofore issued in a cause entitled School District No. 13 in Garfield County, Colorado, *394et al. v. The County Superintendent of Public Schools of Garfield County, Colorado, et al., as above.
Tbe facts, in brief, are as follows: The school board of district No. 13, in Garfield county, closed the public school in that district on March 20, 1902- — two and one-half months earlier than was customary in that district. From this action of the board C. C. Miller, on behalf of the patrons of the school, prosecuted an appeal to- the respondent, who was then superintendent of public schools in this county. Appellant moved to dismiss the appeal, which was overruled by respondent. Thereupon they instituted this proceeding, and an alternative writ was issued commanding the respondent to desist and refrain from further proceeding in the matter until further-order of the court.
In response to- the rule to show cause, the respondent filed a demurrer to the petition assigning, among other grounds therefor, “that the court was without jurisdiction to interfere by writ of prohibition with the county superintendent of public schools in the matter pending before her on the appeal.” The demurrer was sustáined and the alternative writ of prohibition was quashed and the action dismissed at the costs of petitioners.
The judgment of the district court was correct. The county superintendent was authorized to entertain the appeal in question and clothed with jurisdiction to hear and determine the- matter in controversy. —Section 4049, Mills’ Ann. Stats. Section 4055 provides for an appeal from the decision of the county superintendent to the state board of education, and that the decision of that board shall be final. The procedure for reviewing the decisions and orders of the district board in matters of law or fact being provided, and the officer and tribunal to hear and determine such matters having been thus designated by *395tlie statute, the courts have no right to interfere with them in the proper discharge of such duties.
The judgment will therefore he affirmed.

Affirmed.

Chief Justice G-abbert and Mr. Justice Bailey concur.